Case: 1:20-cv-00074 Document #: 1 Filed: 01/04/20 Page 1 of 4 PagelD #:1

IN THE UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OF ILLINOIS EASTERN DIVISION

IN RE: Denise Cross

Plaintiff

_Midland Credit Management, Inc.
2365 Northside Drive, Suite 300
San Diego, CA 92108

Defendant

Case No.

COMPLAINT
Judge:

Magistrate:
July Demand Requested

TN ee ee ee

 

Now comes Plaintiff, by and through his attorneys, and, for her Complaint alleges as

follows:
INTRODUCTION

Plaintiff, Denise Cross, brings this action to secure redress from
unlawful collection practices engaged in by Defendant, Midland Credit
Management, Inc. Plaintiff alleges violation of the Fair Debt Collection
Practices Act, 15 U.S.C. Section 1692 et seq. (“FDCPA’).

The FDCPA broadly prohibits any false, misleading or deceptive
threats in connection with the collection of a debt 15 U.S.C. Section
1692e.

A debt collection may not imply outcomes that are not legally able to
come to pass. Lox v. CDA, Ltd., 689 F.3d 818, 825 (7th Cir. 2012)
The Seventh Circuit has stated that "[w]hen language in a debt
collection letter can reasonably be interpreted to imply that the debt
collector will take action it has no intention or ability to undertake, the
debt collector that fails to clarify that ambiguity does so at its peril." Lox
v. CDA, Ltd., 689 F.3d 818, 825 (7th Cir. 2012) (citing Gonzales

v. Arrow Financial Services,LLC, 660 F.3d 1055, 1063 (9th Cir. 2011)).
Case: 1:20-cv-00074 Document #: 1 Filed: 01/04/20 Page 2 of 4 PagelD #:1

JURISDICTION AND VENUE
5. This court has jurisdiction pursuant to 28 U.S.C. Section 1331, 1337,
1367; and 15 U.S.C. section 1692(d).
6. Venue is proper because a substantial part of the events giving rise to
this claim occurred in this District.
PARTIES

7. Plaintiff, Denise Cross (hereinafter “Plaintiff’) incurred an obligation
to pay money, the primary purpose of which was for personal,
family, or household uses (the “Debt’).

8. Plaintiff is a resident of the State of Illinois.

9. Defendant, Midland Credit Management, Inc.. (‘Defendant’), is a
California business entity with an address of 2365 Northside Drive,
Suite 300, San Diego, CA 92108 operating as a collection agency,
and is a “debt collector’ as the term is defined by 15 U.S.C. Section
1692a(6).

10. Unless otherwise stated herein, the term “Defendant” shall refer to
Midland Credit Management, Inc..

11.At some point, the original creditor, transferred this debt to
Defendant for debt collection.

STANDING

12. Plaintiff has suffered an injury in fact that is traceable to
Defendant's conduct and that is likely to be redressed by a
favorable decision in this matter.

13. Specifically, Plaintiff suffered a concrete informational injury as a
result of Defendant's failure to provide truthful information in

connection with its attempt to collect an alleged debt from Plaintiff.

ALLEGATIONS
14. The Plaintiff allegedly incurred a financial obligation in the
approximate amount of $3602.73 (the “Debt”) to an original creditor
Case: 1:20-cv-00074 Document #: 1 Filed: 01/04/20 Page 3 of 4 PagelD #:1

(the “Creditor’)
15. The Debt was purchased, assigned or transferred to Defendant for

collection, or Defendant was employed by the Creditor to collect to
Debt.

16. The Defendant attempted to collect the Debt and, as such,
engaged in “communications” as defined in 15 U.S.C. Section
1692a(2).

17.On October 11, 2019, Defendant mailed a dunning letter to Plaintiff
a collection letter. See Exhibit A.

18. Plaintiff received said letter on or about October 16, 2019.

19. Said letter stated “LET US HELP YOU! If the account goes to an
attorney, our flexible options may no longer be available to you.
There is still an opportunity to set up a payment plan and avoid the
hassle and inconvenience of the legal process. Please call us
today: 877-798-7851.

20. Plaintiff would believe, and the unsophisticated consumer would
believe, that Defendant was threatening to no longer allow
settlement or payment for an amount less than the full balance
once the account is forwarded to an attorney.

21.In fact, Defendant routinely offers flexible payment options after
forwarding an account to an attorney.

22. It is the practice and pattern of Defendant to always offer flexible
payment options, even once a lawsuit has been commenced.

23.\n fact, Defendant has the ability to grant the same flexible payment
plans as it would before it sent to an attorney.

VIOLATIONS OF THE FDCPA-15 U.S.C. SECTION 1692, et seq.

24. The Plaintiff incorporates by reference all of the above paragraphs
of this Complaint as though fully stated herein.

25. The Defendants’ conduct violated 15 U.S.C. Section 1692e in that it
is threatening to take action that it can not legally take.

26. The Defendant’s conduct is violating 15 U.S.C. Section 1692e in
Case: 1:20-cv-00074 Document #: 1 Filed: 01/04/20 Page 4 of 4 PagelD #:1

presenting an outcome to the Plaintiff that can not legally come to
pass.
27.Plaintiff is entitled to damages as a result of Defendants’ violations.
28.15 U.S.C. Section 1692e states as follows:
False or misleading representations
A debt collector may not use any false, deceptive, or misleading
representation or means in connection with the collection of any
debt. Without limiting the general application of the foregoing, the
following conduct is a violation of this section:
....(5) the threat to take any action that cannot legally be taken or
that is not intended to be taken...
29. Defendant threatened an action that it did not intend to take, in
violation of 15 U.S.C. Section 1692e(5), when it stated to Plaintiff
that once her account was forwarded to an attorney, flexible

payment options may no longer be available.

JURY DEMAND

30. Plaintiff demands a trial by jury.
PRAYER FOR RELIEF

31. Plaintiff demands the following relief:

WHEREFORE, the Court should enter Judgment in favor of Plaintiff and

against Defendant for:
(1) Statutory damages;

(2) Attorney fees, litigation expenses and costs of suit; and
(3) Such other and further relief as the Court deems proper.

Respectfully submitted,
/s/ John Carlin

John P. Carlin #6277222
Suburban Legal Group, LLP
1305 Remington Rd., Ste. C
Schaumburg, IL 60173
icarlin@suburbanlegalgroup.com
Attorney for Plaintiff
